Citation Nr: 1512595	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 10 percent for Barrett's esophagus; atrophic gastritis without mention of hemorrhage.

3. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with fatty liver and delayed gastric emptying.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for colon polyps.

6. Entitlement to service connection for a circulatory condition affecting the carotid veins.

7. Entitlement to service connection for a left shoulder condition.

8. Entitlement to service connection for a right shoulder condition.

9. Entitlement to service connection for a heart condition, coronary artery disease, to include myocardial infarction and hypertensive heart disease, to include as due to herbicide exposure, and to include as secondary to diabetes mellitus, type II.

10. Entitlement to service connection for hypothyroidism, claimed as a thyroid condition.

11. Entitlement to service connection for a skin condition.

12. Entitlement to service connection for urinary incontinence.

13. Entitlement to service connection for fecal incontinence.

14. Entitlement to service connection for a bilateral foot condition.

15. Entitlement to service connection for a cervical spine condition.

16. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mild chronic lumbosacral strain, also claimed as a back condition.

17. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye condition, claimed as loss of vision, diabetic retinopathy, and glaucoma, to include as secondary to diabetes mellitus, type II.

18. Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

19. Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II.

20. Entitlement to service connection for a psychophysiological gastrointestinal disorder, claimed also as a nervous condition, as a separate disability from the depressive condition, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, November 2009, April 2010, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Documents contained on the Veterans Benefits Management System include an April 2014 supplemental statement of the case, a September 2014 hearing request, a September 2014 Veteran statement, and a September 2014 appellate brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Issuance of a Statement of the Case

On October 14, 2011, the Veteran was informed of the RO's October 2011 rating decision denying service connection for posttraumatic stress disorder (PTSD), and granting service connection for Barrett's esophagus; atrophic gastritis without mention of hemorrhage, rated as 10 percent disabling.  See also May 2011 statement of the case (the diagnosis of PTSD will be considered a new claim).  In October 2011, the RO received the Veteran's notice of disagreement with the October 2011 rating decision.  See also September 2012 Veteran statement (inquiring about the status of his October 2011 notice of disagreement).  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to this timely notice of disagreement.

Because the notice of disagreement placed these issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Request for a Board Hearing

In a July 2014 letter, the San Juan RO notified the Veteran that his appeal was being certified to the Board, and that he had 90 days from the date of that letter to ask to appear personally before the Board and give testimony concerning his appeal.  See 38 C.F.R. § 20.1304(a) (2014).  In a September 2014 VA Form 9 and accompanying statement, the Veteran requested a videoconference hearing before the Board.

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a), (c), 19.9, 19.25, 20.704 (2014).  As the Veteran has requested a hearing, the Veteran should be afforded a hearing to present testimony on his pending appeal.
Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issues of entitlement to service connection for PTSD, and entitlement to an initial disability rating in excess of 10 percent for Barrett's esophagus; atrophic gastritis without mention of hemorrhage.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2. The AOJ should schedule the Veteran for a BVA videoconference hearing.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

